DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Oath/Declaration
The oath or declaration filed on 04/06/2020 is acceptable.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/06/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Election/Restrictions

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 5 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al (US 2009/0189218 A1; hereafter Pan).

Regarding claim 1. Pan discloses a semiconductor device structure, comprising: 
a region of semiconductor material comprising a first conductivity type (Fig 2, region 120, n+, Para [ 0038]), a first major surface, and a second major surface opposite to the first major surface (Fig 2, region 120, n+, has first and second surface); a first trench gate structure comprising:
 a first trench ( Fig 1A, shows trench 130, Para [ 0030]) extending from the first major surface into the region of semiconductor material  ( Fig 2, region 120); a first dielectric 

Regarding claim 3.  Pan discloses the structure of claim 1, Pan further discloses wherein: portions of the first recessed contact (Fig 1E, silicide 140a, construed as recesses contact) are electrically coupled to the first doped region (Fig 2, region 120, n+) through the opening in the first dielectric structure (135).  
 
Regarding claim 5. Pan discloses the structure of claim 1, Pan further discloses wherein: the first recessed contact comprises a pedestal contact (Fig 1E, silicide 140a, 
 
Regarding claim 13.  Pan discloses the structure of claim 1, Pan further discloses wherein: the first doped region (Fig 2, region 120, n+) laterally overlaps into the gate contact region (interconnect 160).  

Regarding claim 14. Pan discloses the structure of claim 1, Pan further discloses the gate contact region extends (interconnect 160) into the region of semiconductor material to a depth that is greater than that of the first doped region (Fig 2, region 120, n+). 

Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

s 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claims 15-19 are allowed
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 
recessed contacts extending through the openings; and first contact regions over the recessed contacts within the trenches, wherein the recessed contacts and the first contact regions comprise different materials; doped regions comprising a second dopant conductivity type opposite to the first conductivity type in the region of semiconductor material spaced apart from the first major surface and below the trenches; and gate contact regions in the active region of region of semiconductor material electrically coupled to the doped regions, wherein: at least first portions of the recessed contacts are electrically coupled to the doped region; and  the first contact regions comprise a Schottky barrier material, as recited claim 15. 

Claim 20 is allowed
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 
wherein each first dielectric structure comprises an opening adjacent to the lower surface; recessed contacts extending through the openings; and first contact regions over the recessed contacts within the trenches, wherein the recessed contacts and the first contact regions comprise different materials; providing doped regions comprising a second dopant conductivity type opposite to the first conductivity type in the region of semiconductor material spaced apart from the first major surface and below the trenches; and providing gate contact regions in the active region of region of semiconductor material electrically coupled to the doped regions, wherein: at least first portions of the recessed contacts are electrically coupled to  the doped regions.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898